t c memo united_states tax_court richard john florance jr petitioner v commissioner of internal revenue respondent docket no filed date richard john florance jr pro_se adam flick for respondent memorandum opinion morrison judge this case is before this court on respondent irs’s motion for summary_judgment and motion to impose a penalty under sec_6673 and petitioner richard john florance’s cross-motions for the same background florance did not file an income_tax return for the calendar_year on date the irs sent florance a notice_of_deficiency notice for the taxable_year in which it determined a deficiency of dollar_figure and additions to tax under sec_6651 of dollar_figure and under sec_6651 of dollar_figure florance filed a petition with this court on date challenging the determinations in the notice on the grounds that he did not consent to becoming a taxpayer and therefore is not subject_to the income_tax laws of the united_states on date the irs filed a motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 on date this court ordered florance to file an amended petition stating with specificity each error the irs is alleged to have made in the notice and stating facts upon which florance based each allegation of error the court also permitted florance to file an objection to the irs motion on date florance filed three documents with this court the first was florance’s response to commissioner’s motion to dismiss which put forward 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure florance resided in the state of texas at the time he filed his petition and thus this case is appealable to the court_of_appeals for the fifth circuit tax-defier2 arguments in a tone disrespectful to this court the second was florance’s motion to strike in which he sought to strike comm’r’s sic improperly joined motions sic under tcr and generally challenged the assignment of his case to any special_trial_judge in the third florance’s declination to amend florance declined to amend his petition arguing that he had satisfied all the requirements for a petition in this forum and once again objected to the assignment of his case to a special_trial_judge the case was called from the calendar for the motions session of this court on date before chief special_trial_judge peter j panuthos there was no appearance by or on behalf of florance counsel for the irs appeared and requested that the court deny the irs’s own motion to dismiss because it discovered that florance had earned additional income beyond that determined in the notice the court agreed and extended the time in which the irs had to file an answer to florance’s petition until date the irs in its answer 2custer v commissioner tcmemo_2008_266 using the term tax defier 3in his filings with this court florance challenged the authority of special trial judges to rule in his case special trial judges are authorized to preside over motions sessions of this court and to make any appropriate order disposing of motions not dispositive of a case see sec_7443a the chief_judge may assign-- any other proceeding which the chief_judge may designate to be heard by the special trial judges of the court rule deleg order no t c vi sec_3 moreover a special_trial_judge may hear and make the decision of the court in a case such as this one where the amount of the deficiency placed in dispute does not exceed dollar_figure sec_7443a c rule deleg order no t c v sec_1 filed on date asserted that florance received an additional dollar_figure of nonemployee compensation that was omitted from the notice the irs therefore asserted that the total deficiency increased to dollar_figure and the additions to tax under sec_6651 and increased to dollar_figure and dollar_figure respectively exhibit a to the answer included calculations of the increased deficiency and additions to tax florance’s bounty of motions continued unabated in florance’s motion to strike sec_7443a and florance’s motion to strike tcr both filed date he again challenged the authority of special trial judges to rule in his case in florance’s motion for default judgment filed on the same date he made the moot argument that the irs did not file its motion to dismiss timely all of florance’s motions up to this point were denied by this court the irs then filed a request for admission of facts on date in which it requested that florance admit that he filed no return for the taxable_year and that he earned the items of income alleged in the notice and the answer florance responded by objecting on grounds of relevance this case was called from the calendar for the trial session of this court on date at dallas texas there was no appearance by or on behalf of florance counsel for the irs appeared and was heard this case was recalled from the calendar on date again there was no appearance by or on behalf of florance counsel for the irs appeared and filed with this court a motion for summary_judgment and a motion to impose a penalty under sec_6673 attached to the motion for summary_judgment were exhibit a a certified copy of an information returns processing transcript of florance’s account for the taxable_year containing summaries of his form_1099 information returns and exhibit b a certified copy of a transcript of his account for the same year showing that he filed no tax_return that the irs prepared a substitute for return on his behalf and that he paid no estimated_taxes nor had any income_tax_withholding credits in this court ordered that florance file with this court on or before date a response to both of the irs’s motions on date florance filed petitioner’s response to commissioner’s motion for summary_judgment petitioner’s response to motion for sanctions sec_6673 petitioner’s cross- motion for summary_judgment and petitioner’s motion for sanctions sec_6673 in his response to commissioner’s motion for summary_judgment and cross- motion for summary_judgment he accused this court of criminal conduct objected again to the authority of special trial judges alleged that no material dispute of fact existed in the case entitling him to summary_judgment and objected to the introduction into the evidentiary record of the irs’s exhibits he also alleged that the irs had no standing in this court in his response to motion for sanctions sec_6673 florance argued that he is not a taxpayer as the term is used in the internal_revenue_code and therefore is not subject_to the sanctions regimes of sec_6673 in his motion for sanctions sec_6673 florance asserted that the irs’s conduct was reprehensible and therefore he should be awarded dollar_figure in sanctions under sec_6673 discussion florance is no stranger to this court in florance v commissioner tcmemo_2005_60 affd 174_fedappx_200 5th cir and florance v commissioner tcmemo_2005_61 affd 174_fedappx_200 5th cir florance asserted similar tax defier arguments for the through tax years and was sanctioned by this court under sec_6673 in the respective amounts of dollar_figure and dollar_figure in this case he asks us to consider his frivolous arguments once again i motion and cross-motion for summary_judgment the parties have cross-moved for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b tracinda corp v commissioner 111_tc_315 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law 119_tc_157 a deficiency determined in the notice_of_deficiency florance bears the burden_of_proof with respect to the deficiency of dollar_figure determined in the notice rule a the deficiency corresponds to dollar_figure in nonemployee compensation dollar_figure of partnership losses of an ordinary character and dollar_figure of interest_income as shown by the certified information returns processing transcript attached as an exhibit to the motion for summary_judgment he did not appear at the trial session to contest the deficiency nor did he provide any evidence in any of his submissions to this court to prove that he did not earn the income the irs alleged accordingly we sustain the irs’s deficiency determination in the notice b increased deficiency the irs bears the burden_of_proof with respect to the increased deficiency asserted in its answer rule a the increased deficiency corresponds to dollar_figure in nonemployee compensation as shown by the certified information returns processing transcript this amount is includable in gross_income see sec_61 the irs also provided an accurate explanation of the calculations used to determine the additional deficiency based on the additional income in the schedules attached as an exhibit to the answer we find that the irs has met its burden_of_proof with respect to the increased deficiency by producing the certified transcript of information returns and the calculation sheet c additions to tax burdens of production and proof sec_7491 provides that the irs bears the burden of production with respect to the liability of any individual for any penalty or addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 116_tc_438 if a taxpayer files a petition alleging an error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the irs produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite- the irs however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite the irs carries the burden_of_proof not merely the burden of production with respect to any amount of an addition_to_tax or penalty attributable to an increased deficiency rule a sec_6651 failure-to-file addition_to_tax the irs determined that florance was liable for a dollar_figure addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect the late filing addition_to_tax i sec_5 percent for each month such failure continues not to exceed percent in the aggregate sec_6651 the percent addition_to_tax is reduced by the amount of the addition under to tax sec_6651 for failure to pay that is percent for each month in which both additions to tax apply sec_6651 therefore the effective late filing rate for the maximum 5-month period in which both additions to tax apply i sec_4 percent per month sec_6651 c the irs submitted a certified transcript of florance’s account for the taxable_year the transcript states that he did not file a return nor pay any_tax for his failure_to_file was not due to reasonable_cause accordingly the irs has met its burdens of production and proof for the late filing addition_to_tax for florance is therefore liable for the sec_6651 addition_to_tax for sec_6651 failure-to-pay addition_to_tax the irs determined that florance was liable for a dollar_figure addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_pay_tax shown on a return on or before the date prescribed for payment determined with regard to any extension of time for payment unless such failure is due to reasonable_cause and not due to willful neglect sec_301_6651-1 proced admin regs the late payment addition_to_tax is percent for each month such failure continues not to exceed percent in the aggregate sec_6651 when a taxpayer does not file a return the irs may create a substitute for return meeting the requirements of sec_6020 such a return is treated as the tax_return filed by the taxpayer for purposes of the sec_6651 addition_to_tax sec_6020 sec_6651 the irs submitted a certified transcript of florance’s account for the taxable_year the transcript states that florance did not pay any estimated_taxes nor have any income_tax withheld for he did not file a return accompanied by any payment the irs prepared a substitute for return on his behalf for that meets the requirements of sec_6020 the calculations in schedule of exhibit a to the answer reflect the amount of the addition_to_tax through the date the schedule was produced as noted on the bottom of the schedule itself florance’s failure to pay timely was not due to reasonable_cause consequently the irs has met its burdens of production and proof for the late payment addition_to_tax for florance is therefore liable for the sec_6651 addition_to_tax for ii sanctions under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known the claim was frivolous florance filed numerous frivolous motions challenging the authority of this court and more generally the internal revenue laws of the united_states the motions also contained disrespectful language directed at the court’s judges and employees we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude florance’s position was frivolous and groundless and that he instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 and in view of florance’s repetitive abuse of the resources of this court both at these proceedings and in the past we hold florance is liable for a dollar_figure penalty see 436_f3d_533 5th cir affg tcmemo_2005_39 finally we address florance’s motion for sanctions sec_6673 sec_6673 authorizes this court to require counsel or the united_states in the case of counsel for the irs to pay excess costs expenses and attorneys’ fees if counsel has multiplied the proceedings in any case unreasonably and vexatiously florance’s motion is without merit counsel for the irs has filed appropriate motions before this court and otherwise conducted himself in a professional manner after carefully considering the parties’ submissions and the issues presented we conclude that we can decide this case in full for respondent as a matter of law upon the existing record as no material facts are in dispute in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
